DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
3.	This is a Final office action in response to communication received on December 01, 2020. Claims 2-3, 10-11, 18, and 20 are canceled. 1, 5, 9, 13, and 17 are amended. Claims 1, 4-9, 12-17, and 19 are pending and examined herein.
Priority
4.	The examiner acknowledges priority benefits being claimed by the Applicant for U.S. Provisional Application No. 62/566,932 filed on October 02, 2017.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 17 and 19 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention. 
	As per claim 17, it recites "receiving, at the collateral generation system, online user activity information associated with a plurality of prospects, each prospect associated with the first entity and having a mailing address unknown to the first entity" (emphasis added) and in one of the subsequent limitations the claim recites "determining an anonymized list of mailing somehow an anonymized list of mailing addresses for the first prospect block is able to be determined? To resolve this, the Examiner points to recitation of claim 1 which clearly establishes how the mailing addresses are being obtained. Appropriate correction is required.
As per claim 19, it is rejected for failing to cure the deficiency of claim 17. 
Double Patenting 
(rejection being held in abeyance)
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). The Applicant can resolve this rejection as follows:
–	Amend the claim(s)
–	Cancel the claim(s)
–	File a proper terminal disclaimer
However,
–	Declarations under 37 CFR 1.131 are NOT sufficient to overcome this rejection 
	Limitations in instant application number 16/149,805: A method for generating and sending direct mail to prospects, the method comprising: 
receiving, at a collateral generation system, online user activity information associated with a plurality of prospects, each prospect associated with a first entity; 
determining, based on the user activity information and a set of rules associated with the first entity, that the plurality of prospects are eligible to receive a mailing; 
associating each prospect in the plurality of prospects with one of a plurality of prospect blocks, each prospect block comprising a subset of the plurality of prospects; 
transmitting, to an identification service, information about each prospect of a first prospect block of the plurality of prospect blocks; 
receiving, from the identification service, an anonymized list of mailing addresses associated with the first prospect block, the identification service configured to determine a mailing address for each prospect based on the information about each prospect; 
generating a file for physical collateral based on the anonymized list of mailing addresses associated with the first prospect block and the set of rules associated with the first entity; and 
transmitting the file for the physical collateral to a production system for generation of the physical collateral to provide for delivery to one or more mailing addresses of the anonymized list of mailing addresses.
	Limitations in co-pending application number 15/382,086: A method for generating and sending specific direct mail, the method comprising: 

receiving, from the collateral provider, first online user activity information from a first unknown;
adding, based on the first online user activity information, the first unknown user to the anonymous user pool by: 
	determining, based on the first online user activity information, that the first unknown 	user is to be added to the anonymous pool; 
	adding the first unknown user to the plurality of anonymous users; 
	separating the first online user activity from the first unknown user; and 
	separately storing the first online user activity information in the set of online user 	activity information associated with the anonymous pool in aggregate;
verifying that the number of anonymous users in the anonymous user pool is greater than a threshold number;
responsive to verifying: 
	determining, based on the set of online user activity information and a set of rules 	associated with the collateral provider, that the anonymous user pool is to be sent 	physical collateral associated with the set of online user activity information;
	identifying, out of a plurality of addresses stored in the collateral generation system, 	one or more addresses associated with anonymous users of the anonymous user 	pool;
	selecting, from the identified one or more addresses associated with the anonymous 	user pool, a physical mailing address to be sent specific physical collateral based on 	the online user activity information; 
selecting a production device of a plurality of production devices to generate the specific physical collateral, the selection based on a distance between the physical mailing address and a geographic location of the production device; 
generating a file for physical collateral based on the set of online user activity information and the set of rules associated with the collateral provider, the file for physical collateral comprising 
transmitting, to the production device, the file for physical collateral for generation of the specific physical collateral by the production device and delivery of the specific physical collateral from the production device to the physical mailing address.
	The above noted claim of instant application is provisionally rejected on the grounds of nonstatutory double patenting of the claim of co-pending Application No. 15/382,086. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would be obvious to a person having ordinary skill in the art to omit certain claim limitations to patent a broader scope and extend the patent coverage. Further, the claimed elements would continue to function in the same manner to achieve the same goal of selecting and delivering physical collateral to users on the anonymized list of recipients. Thus, this is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 4-9, 12-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
Under step 1, claims 1, 4-8 are a method; claims 9, 12-16 are a non-transitory CRM; and claim 17 and 19 are also a method. Thus, each claim 1, 4-9, 12-17, and 19, on its face, is directed 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

	(I) An abstract idea as recited per claims 1, 9, and 17 (and taking claim 1 as representative claim) is as follows: 
maintaining, at a collateral generation [...], a set of known users of a first entity, each
known user of the set of known users comprising a mailing address provided by
the known user to the first entity; receiving, at the collateral generation ... user activity information associated with a plurality of prospects, each prospect associated with the first entity and having a mailing address unknown to the first entity; determining, based on the user activity information and a set of rules associated with the first entity, that the plurality of prospects are eligible to receive a mailing; associating each prospect in the plurality of prospects with one of a plurality of prospect blocks, each prospect block comprising greater than a threshold number of the plurality of prospects; sending/transmitting, to an identification service, information about each prospect of a first prospect blocks, the identification service configured to determine a mailing address for each prospect of the first prospect block based on the information about the prospect; receiving, from the identification service, an anonymized list of mailing addresses associated with the first prospect block, each mailing address of the anonymized list of mailing addresses associated with the first prospect block and unassociated with individual prospects of the first prospect block; comparing the anonymized list of mailing addresses to a plurality of mailing modifying the anonymized list of mailing addresses by removing, from the anonymized list, a first subset of mailing addresses matching mailing addresses of known users; generating a file/list for physical collateral based on the modified anonymized list of mailing addresses associated with the first prospect block and the set of rules associated with the first entity; and  sending/transmitting the file for the physical collateral to a production ... for generation of the physical collateral to provide for delivery to one or more mailing addresses of the modified anonymized list of mailing addresses.
	
	Further, dependent claims 4-8, 12-16, and 19 are directed to the same abstract idea as they further specify the abstract idea in a descriptive manner, i.e. dependent claims are also directed to the same abstract concept and descriptively define the invention further with the exception of additional elements as analyzed under step 2A prong two and step 2B inquiries.

	(II) Thus, the claims are directed to an abstract idea of targeting a plurality of  prospects or prospect blocks whose addresses are unknown by a first entity based on the prospects activity at the entity being eligible to receive a mailing, wherein eligibility is determined based on set of rules as set by the first entity and wherein targeting is performed by anonymizing prospect's personally identifiable information (hereinafter PII), e.g. mailing address, such that physical collateral (which is being interpreted as "Physical direct mail (hereinafter, physical collateral) can be a card, mailer, catalog, letter, envelope, or package, or other physical object sent, often via a mail and/or courier service" in light of as-filed spec. para. [0017]) can be delivered to anonymized mailing address which is primarily certain methods of organizing human activity and can be implemented in human analog. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1, 4-9, 12-17, and 19 are note per claims 1 and 17 (taking recitation of claim 1 as representative): receiving, at a collateral generation system, online user activity information, hashing each mailing address, generating a file for physical collateral based on the anonymized list of mailing addresses, transmitting the file; per claim 9 a non-transitory computer readable storage medium comprising instructions which, when executed by a processor, cause the processor to perform the steps. Remaining claims, namely 4-8, 12-16, and 19, either recite the same additional element(s) 
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computer components. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP 2106.05(f)). The additional elements are described at a high level of generality, see at least as-filed spec. para. [0020]-[0023]. Additionally, generation of anonymized list of mailing address by hashing is also described at a high level of generality which is a scheme or plan or generation of an index to preserve user's PII by obfuscating any PII inserted as input in generic hash functions, see at least as-filed spec. para. [0034], such hashing function are utilized for mapping or indexing an input of arbitrary size to a fixed size values which is to be executed as "apply it" instruction. Further, the abstract idea is intended to be carried out in a technical environment such as network based communication environment e.g. Internet to receive user online activity, however fails to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment such as network e.g. internet (see MPEP 2106.05(h)).
	For example, a mere data gathering such as a step of obtaining information about credit card transactions so that the information can be analyzed in order to detect whether the transactions were fraudulent; or collecting and comparing known information (Classen); further see MPEP 2106.05(g) for more information concerning insignificant extra-solution activity, including a discussion of the exemplar provided herein, which is based on CyberSource, 654 Int. Ventures v. Erie Indemnity I: ‘434 patent) for obtaining and comparing intangible data (CyberSource); filtering content (BASCOM); and tailoring content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent)   [similarly here hashing is performed to target new prospects by mailing marketing material, i.e. providing tailored content by filtering/discarding out matching addresses which were obtained from identification service based on mapping/matching with user activity].

	Thus, viewed as a whole, these additional claim elements fail to integrate the abstract idea (prong one) when considered, individually and as a combination or as a whole, into a practical solution (prong two)  into a patent eligible application because they fail to provide any  additional element(s) that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; any additional element(s) that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; any additional element(s) that effects a transformation or reduction of a particular article to a different state or thing; and/or additional element(s) that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	The abstract idea of targeting a plurality of  prospects or prospect blocks whose addresses are unknown by a first entity based on the prospects activity at the entity being eligible to receive a mailing, wherein eligibility is determined based on set of rules as set by the first entity and wherein targeting is performed by anonymizing prospect's personally PII, e.g. mailing address, such that physical collateral can be delivered to anonymized mailing address which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1, 4-9, 12-17, and 19 the Examiner will evaluate whether the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of targeting a plurality of  prospects or prospect blocks whose addresses are unknown by a first entity based on the prospects activity at the entity being eligible to receive a mailing, wherein eligibility is determined based on set of rules as set by the first entity and wherein targeting is performed by anonymizing prospect's personally PII, e.g. mailing address, such that physical collateral can be delivered to anonymized mailing address which is certain methods of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are described at a high level of generality. As, such the abstract idea is intended to be merely carried out by executing "apply it" instructions and associated with a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the additional elements here would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine well-understood, routine or conventional and expressly supports in writing as follows:
	1.	The Examiner provides citation to one or more of the court decisions as noting the well-understood, routine, conventional nature of the additional element(s) as follows:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here user's activity over a network such as online activity makes the user eligible to receive a mailing];
ii. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 [similarly here stored, hashed, secure user PII data is retrieved and matched such that a physical collateral can be securely mailed to filtered users]; and 
iii. Creating an index, and using that index to search for and retrieve data (Int. Ventures v. Erie Indemnity I: ‘434 patent) [similarly here stored hashed/indexed user PII data is searched, retrieved, compared/matched to filter out matching mailing addresses such that a physical collateral can be securely mailed to non-discarded target users].
	
	2.	The Examiner provides citation to one or more publications as noting the well-understood, routine, conventional nature of hashing, securely storing, and retrieving data as follows: 
i) Hashing identifiers: (a) Pub. No. US 2014/0032265 note [0046] "The consumer data 503 may include an email address 504 or other communication identifier. In an embodiment, email address 504 may be anonymized by being hashed, encrypted, check summed and/or otherwise obfuscated by communicators and/or the data exchange system to protect the identity of the consumer.", [0063], [0089]; (b) Pub. No.: 2011/0213655  note well known hashing functions [0214] note "... ID may be generated using different types of hashing function such as, for example, one or more of the well-known hashing functions: elf64; RAVAL; MD2; MD4; MD5; Radio Gatlin; RIPEMD-64; RIPEMD-160; RIPEMD-320; SHA!; SHA256; SHA384; SHA512; Skein; Tiger; Whirlpool; Pearson hashing; Fowler-NollVo; Zobrist hashing; JenkinsHash; Java hashCode; Bernstein hash; etc."; (c) Pub. No. US 2004/0103160 note [0056]-[0057]; (d) Pub. 


	Therefore the claims here fail to contain any element or combination of elements that would be considered significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1, 4-9, 12-17, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gersh et al. (Pub. No.: US 2017/0178270) referred to hereinafter as Gersh, in view of Stack et al. (Pub. No.: US 2011/0060905) referred to hereinafter as Stack.
[Examiner's note/explanation as it pertains to Gersh: The Examiner has relied on the effectively filed date of the primary reference, namely Gersh et al. Pub. No.: US 2017/0178270, which is December 18, 2015. The Examiner further notes both applications have at least one or more inventors in common (at least note inventors, Gibbons, Thomas C. and Solomon, Adam C. are additionally named in the instant application), and both applications are assigned to a common applicant, namely PebblePost, Inc.. The rejection has been applied by noting the contents as supported by provisional application No. 62/269,885, filed on Dec. 18, 2015, which again is the effectively filed date of the applied reference. Therefore, no exceptions under 102(b)(2), such as (A) Disclosure Obtained from Inventor; (B) Intervening Disclosure by Third Party; (C) Commonly Owned Disclosures, apply to the rejection 102(a)(2) as applied below.]
	As per claims 1, 9, and 17, per preamble of claim 1 Gersh discloses a method for generating and sending direct mail to prospects; per preamble of claim 9 Gersh discloses a non-transitory computer readable storage medium comprising instructions which, when executed by a processor, cause the processor to perform; per preamble of claim 17 Gersh discloses a method for generating and sending direct mail to prospects (see [0028]; [0037]; [0084]); and Gersh discloses the per the claim limitations of claims 1, 9, 17 (take recitation of limitations of claim 1 as representative as claims 9 and 17 recites substantially similar subject matter that is encompassed by claim 1) comprising: 
	(a) maintaining, at a collateral generation system, a set of known users of a first entity, each known user of the set of known users comprising a mailing address provided by the known user to the first entity (see Fig. 10 and its associated disclosure; [0073] FIG. 10 illustrates an example process for generating and mailing specific physical collateral, according to one example embodiment. Process 1000 begins with the collateral generation system 110 operational to receive 1002 activity information associated with a known user. The collateral generation system 110 analyzes 1004 user activity information and user attributes based on marketer rules to determine if the user is to be mailed physical collateral. The collateral generation system determines 1006 if the user ID is associated with a mailing address.");
	(b) receiving, at the collateral generation system, online user activity information associated with a plurality of prospects, each prospect associated with the first entity and having a mailing address unknown to the first entity (see Fig. 11 and its associated disclosure; para [0038] user activity data received from a marketer website or a cookie on a user device 104 may include 
	(c) determining, based on the user activity information and a set of rules associated with the first entity, that the plurality of prospects are eligible to receive a mailing (para [0038] user activity data received from a marketer website or a cookie on a user device 104 may include the user ID of the associated user 102 and various user attributes of the user 102. A user attribute may be an item of user information identifying a specific characteristic of a user that may be used to target physical collateral mailings. In some embodiments, a user attribute may include demographic information about the user received from a marketer 122. third party, or any other suitable source., para [0040] The address graph can be configured using rules programmed on a computer to achieve the desired behavior, such as the behavior described herein. In general, an address graph 550 may have nodes, each node representing a distinct item of user information, which are linked to related nodes based on the relationship between the user information of each 
	(d) associating each prospect in the plurality of prospects with one of a plurality of prospect blocks, each prospect block comprising greater than a threshold number of the plurality of prospects (para [0045] "an anonymous user pool may be a group of anonymous users sharing similar characteristics. Information received associated with an anonymous user (e.g. from a user device 104 associated with that user) of an anonymous user pool may be associated with the anonymous user pool rather than the anonymous user"; [0059] note "only anonymous pools with greater then a threshold number of users are selected to be mailed"; [0074] Process 1100 begins with the collateral generation system 110 operational to receive 1102 user activity information associated with an unknown user. Based on this the unknown user may be matched 1104 with a pool of anonymous users. When the pool reaches a threshold amount of users 1105, the pooled user activity information may be analyzed 1106 based on marketer rules. Based on this analysis, the collateral generation system 110 may generate and send 110S physical collateral to members of the anonymous pool.); 

	(j) transmitting the file for the physical collateral to a production system for generation of the physical collateral to provide for delivery to one or more mailing addresses of the modified anonymized list of mailing addresses (para [0023] Each physical collateral item can be personalized or customized to reflect both an associated user and collateral objective. For example, a personalized physical collateral item can be a postcard sent to the mailing address of a user. In this example, the postcard can depict an image of a product previously viewed by but not purchased by the user and include a promotional code for free shipping on the product. a "physical collateral plan") from which the physical collateral can be generated, for example by a large scale printer able to generate bulk quantities of physical collateral at high speeds. In some implementations, a physical collateral plan is a file such as a Portable Document File (PDF) fully describing the physical collateral and including addressing and tracking information. In other implementations, a physical collateral plan can comprise a group of files that fully describe the physical collateral, for example, a PDF template and a text file containing content of fields within the template.).
	Gersh, per limitations (e)-(h) below suggests determination of likely mailing address based on user activity, see [0033]; [0073]-[0073].
	However, Gersh expressly does not teach (e) transmitting, to an identification service, information about each prospect of a first prospect block of the plurality of prospect blocks;
	(f) receiving, from [or determining by limitation of claim 17] the identification service, an anonymized list of mailing addresses associated with the first prospect block, the identification service configured to determine a mailing address for each prospect based on the information about each prospect;
	(g) comparing the anonymized list of mailing addresses to a plurality of mailing addresses of known users of the set of known users by:
		(g1) hashing each mailing address of the anonymized list based on a hash 	function to obtain hash values; and


(h) modifying the anonymized list of mailing addresses by removing, from the anonymized list, a first subset of mailing addresses matching mailing addresses of known users.
	In the same field of endeavor of targeted marketing, Stack teaches (e) transmitting, to an identification service, information about each prospect of a first prospect block of the plurality of prospect blocks (para [0006]; [0008]-[0009]; [0021]-[0024]; [0028] note "enable anonymized data sharing through the marketing bureau 102, the advertiser 104 installs a MDA 108 within its own environment, which may be protected by a network firewall. The bureau 102 may host a computer server that acts as a central repository for all information about each participating entity's address market. The information may include market segment data, for example. As described below, the data sharing architecture includes a network of interconnected MDAs that enable all connected entities to share data. The anonymized sharing and data matching process proceeds as follows. In step 1, the advertiser 104 may upload, from its member database 114, any (1) personally identifiable information (PII) data such as member names, postal addresses, and (2) additional data Such as segments onto the MDA 108. The uploaded data will be referred to as marketing data in this disclosure, and marketing data may include other non-PII data such as IP addresses, email addresses, cookie IDs, etc. In other embodiments, the PII may include email addresses, user IDs, social security numbers, IP addresses, phone numbers, etc. As used herein, "profile data," "customer data," and "consumer data" are used to refer generally to both PII and marketing data."; [0029] note "In step 2, as these records are being uploaded, the MDA 108 may derive bureau IDs (BIDs) by encrypting, through for example a forward encrypting hash 
	(f) receiving, from [or determining by limitation of claim 17] the identification service, an anonymized list of mailing addresses associated with the first prospect block, the identification service configured to determine a mailing address for each prospect based on the information about each prospect (see [0008] note "use the first and second encrypted data to anonymously generate list data related to common persons between the first and second groups of persons, so that the list data can be used to custom-ize information provided by the second entity at a direction of the first entity."; [0009] note "using the first and second encrypted data to anonymously generate list data related to common persons between the first and second groups of persons, so that the list data can be used to customize information provided by the second entity at a direction of the first entity"; [0031]-[0032] also see para. [0026] "Embodiments of the invention may be used in numerous environments, even those without "addressable" systems or those in "non-digital" media. Embodiments can be used in non-digital environments such that anonymized mar-keting data can be used to conduct, for example, phone or postal mail advertising campaigns." i.e. physical collateral);
	(g) comparing the anonymized list of mailing addresses to a plurality of mailing addresses of known users of the set of known users by: (g1) hashing each mailing address of the anonymized list based on a hash function to obtain hash values; and (g2) comparing the hash value of each mailing address of the anonymized list of mailing addresses with hash values of 
	(h) modifying the anonymized list of mailing addresses by removing, from the anonymized list, a first subset of mailing addresses matching mailing addresses of known users (see [0039] note "With the data matching completed, advertisers can then include or exclude their own member households or otherwise target their own data in their media buys with publishers or portals. The process may proceed as follows. The advertiser 104 may place a media buy insertion order with the portal or publisher 106. The portal or publisher 106 may possibly stipulate to not target existing members of the advertiser 104. The portal or publisher 106 may then export a list from its local MDA 110, comprised of only its own members that are also known members of the advertiser 104, and upload the list onto its ad server as an "exclusion target" for a campaign, where segment(s) of customers/members are excluded from a media campaign (e.g. existing customers/ members are excluded)."; [0040]-[0042]; [0058]; [0061]).
Motivation to modify would be to filter out known users of the advertiser/seller/marketer and focus on targeting new consumers one could do this to expand customer base, see at least Stack  [0039]; [0042]; [0058]; and [0061], identified based on one or more user's activity at advertiser/seller/marketer own website and on other data partners' by segmenting them based on their activities and mailing a targeted marketing material or a collateral or an incentive, see at least Stack [0026].

	As per claims 4 and 12, Gersh in view of Stack teaches the claim limitations of claims 1 and 9 respectively. Gersh discloses wherein determining, based on the user activity information and the set of rules associated with the first entity, that the plurality of prospects are eligible to receive the mailing comprises: scoring each prospect of the plurality of prospects according to a weighting function associated with a first collateral objective based on the user activity information (see para (0042], [0059]); and associating each prospect of the plurality of prospects with the collateral objective over one or more other collateral objectives based on the score and a campaign hierarchy of collateral objectives (see [0042]; [0055]; [0059]).
	As per claims 5 and 13, Gersh in view of Stack teaches the claim limitations of claims 1 and 9 respectively. Gersh discloses retrieving identifiers of the set of known users associated with the first entity; associating one or more prospects with one or more known users of the set of known users by comparing the user activity information of the plurality of prospects with 
	Gersh suggests determination of likely mailing address based on user activity, see [0033]; [0073]-[0073]. 
	However Gersh expressly does not teach removing, from the plurality of prospects, the one or more prospects associated with the one or more known user of the set of known users. 
	Stack teaches removing, from the plurality of prospects, the one or more prospects associated with the one or more known user of the set of known users (see [0039] note "With the data matching completed, advertisers can then include or exclude their own member households or otherwise target their own data in their media buys with publishers or portals. The process may proceed as follows. The advertiser 104 may place a media buy insertion order with the portal or publisher 106. The portal or publisher 106 may possibly stipulate to not target existing members of the advertiser 104. The portal or publisher 106 may then export a list from its local MDA 110, comprised of only its own members that are also known members of the advertiser 104, and upload the list onto its ad server as an "exclusion target" for a campaign, where segment(s) of customers/members are excluded from a media campaign (e.g. existing customers/ members are excluded)."; [0040]-[0042]; [0058]; [0061]).
	Therefore it would be obvious to PHOSITA before the effective filling date of the invention to modify Gersh's fore going suggestions in view of Stack's teachings pertaining to anonymously determining mailing addresses and targeting mailed marketing. Motivation to modify would be to filter out or removing known users of the advertiser/seller/marketer and focus on targeting new consumers one could do this to expand customer base, see at least Stack  [0039]; [0042]; [0058]; and [0061], identified based on one or more user's activity at 
	As per claims 6 and 14, Gersh in view of Stack teaches the claim limitations of claims 1 and 9 respectively. Gersh suggests, see [0041], [0046]-[0047], [0059], and [0073], however Gersh expressly does not teach removing, from the plurality of prospects, one or more prospects based on at least one of: a user attribute of the prospect, a recent mailing associated with the prospect, or a location of the prospect. 
	Stack teaches removing, from the plurality of prospects, one or more prospects based on at least one of: a user attribute of the prospect, a recent mailing associated with the prospect, or a location of the prospect (see [0039] note "With the data matching completed, advertisers can then include or exclude their own member households or otherwise target their own data in their media buys with publishers or portals. The process may proceed as follows. The advertiser 104 may place a media buy insertion order with the portal or publisher 106. The portal or publisher 106 may possibly stipulate to not target existing members of the advertiser 104. The portal or publisher 106 may then export a list from its local MDA 110, comprised of only its own members that are also known members of the advertiser 104, and upload the list onto its ad server as an "exclusion target" for a campaign, where segment(s) of customers/members are excluded from a media campaign (e.g. existing customers/ members are excluded)."; [0040]-[0042]; [0058]; [0061]).
	Therefore it would be obvious to PHOSITA before the effective filling date of the invention to modify Gersh's fore going suggestions in view of Stack's teachings pertaining to anonymously determining mailing addresses and targeting mailed marketing. Motivation to removing known users of the advertiser/seller/marketer and focus on targeting new consumers one could do this to expand customer base, see at least Stack  [0039]; [0042]; [0058]; and [0061], identified based on one or more user's activity at advertiser/seller/marketer own website and on other data partners' by segmenting them based on their activities and mailing a targeted marketing material or a collateral or an incentive, see at least Stack [0026].
	As per claims 7 and 15, Gersh in view of Stack teaches the claim limitations of claims 1 and 9 respectively. Gersh discloses wherein each prospect is a user associated with the first entity for which the first entity has insufficient information about the user to determine a mailing address for the user (see [0037], (0039]-[0040], [0047]).
	As per claims 8 and 16, Gersh in view of Stack teaches the claim limitations of claims 1 and 9 respectively. Gersh discloses further comprising: receiving, from the first entity, transaction information describing a plurality of transactions associated with the first entity (see [0032], [0039]);
- associating each transaction of the plurality of transactions with a user ID based on the associated transaction information (see [0038]-[0039]); and
- generating a list of conversions by matching one or more prospects of the plurality of prospects with one or more user IDs associated with a transaction of the plurality of transactions (see [0038]-[0039]; [0044]-[0045]).
	As per claim 19, Gersh in view of Stack teaches the claim limitations of claim 18. Gersh discloses wherein determining an anonymized list of mailing addresses for the first prospect block comprises: transmitting, to an identification service, information about each prospect of the 
Response to Applicant's Remarks/Arguments
9.	Regarding "DOUBLE PATENTING" it is being held in abeyance.
	Regarding "REJECTIONS UNDER 35 U.S.C. § 101" the Applicant without presenting any argument of substance against step 2A prong one simply notes "Assuming, for the sake of argument only, that the claims recite the alleged abstract idea in the "certain methods of organizing human activity" grouping (which is not conceded by Applicant), the instant claims integrate the alleged abstract idea into a practical application." and appears to go straight to arguing against step 2A prong two. Accordingly, it is squarely apparent from the abstract recitation as noted under prong one that claims recite an abstract idea.
	Next, the Applicant argues against step 2A prong 2, by arguing as follows: 
"... the instant claims integrate the alleged abstract idea into a practical application.
	When analyzing the claims under step 2A prong 2, the Office Action notes several limitations "in addition to the abstract idea" including at least "receiving, at a collateral generation system, online user activity information, generating a file for physical collateral based on the anonymized list of mailing addresses, [and] transmitting the file." See Office Action, p. 8. in addition to these limitations, the claims additionally recite specific data storage structures such as the "set of known users of a first entity, each ... comprising a mailing address provided by the known user to the first entity" and the separate "prospect block" comprising "online user activity information associated with a plurality of prospects, each prospect associated with the first entity and having a mailing address unknown to the first entity" and a "anonymized list of mailing addresses associated with the first prospect block and unassociated with individual prospects of the first prospect block." Similarly, the claims recite a specific process for comparison of the "anonymized list" the "mailing addresses of known users" through "hashing each mailing address of the anonymized list ... and comparing the hash value of each mailing address of the anonymized list of mailing addresses with hash values of each of the plurality of mailing addresses of known users."
	An example from the 2019 Guidelines also provides support for patentability in this case. Example 42, claim 1 of the 2019 Examples recites a "method that allows for users to access patients' medical records and receive updated patient information in real time from other users" where "the See 2019 Examples, example 42, claim 1. Example 42 illustrates that method steps implemented by a generic computer can integrate an abstract idea into a judicial exception. In example 42, the additional elements include storing information, providing remote access over a network, converting updated information from a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. These elements are all performable by generic computer components but in combination provide an improvement over existing systems by allowing remote users to share information in real time in a standardized format regardless of the input format.
	Similar to example 42, claim 1, the claims as recited herein are to a specific improvement over prior art systems, by allowing the system to "send [physical] mail to prospects that would not ordinarily be sent mailings by or on behalf of the marketer ... because the marketer lacks sufficient information about the prospect, such as an address or sufficient identifying information to obtain an address of the prospect" while "retaining user anonymity of those prospects." See Specification, [0004], [0016]. The claims further integrate the alleged abstract idea into a practical application by reciting a specific technical process for sending physical collateral to prospects while retaining user anonymity. The claims recite additional elements covering at least the specific storage of "online user activity information associated with a plurality of prospects" within "prospect blocks" where, when determined, "each mailing address of the anonymized list of mailing addresses is associated with the first prospect block and unassociated with individual prospects of the first prospect block." Similarly, the claims recite a specific technical process for "comparing the anonymized list of mailing addresses to a plurality of mailing addresses of known users of the set of known users."
	Therefore, the claims recite at least additional elements "reflect[ing] an improvement ... to [an]other technology or technical field" and "appl[ying] or us[ing] the judicial exception in some other meaningful way" and integrate the alleged abstract idea into a practical application and are eligible subject matter under step 2A, prong two. Similarly, although no step 2B analysis is required (as the claims are eligible under step 2A), a similar rationale can be used to find the claims eligible under step 2B."

	However, the Examiner respectfully disagrees with such assertions. The Examiner finds no correlation between the instant application and cited Example 42 which is further associated with as-filed spec. para. [0004] and [0016] - as the facts and inventions are different. The Applicant is reminded that evaluation under prong two is that of whether additional elements (emphasis added) as recited in the claims not abstract idea recitation as already evaluated under step 2A prong one is the focus. It is apparent that the additional elements are generic as they are described at a high level of generality and merely utilized as generic tools to implement the abstract idea as "apply it" instructions and generally links the idea with a technical environment such as network based communication environment e.g. Internet, for instance note i. Receiving how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)) [similar user activity that takes place in such network based environment is received and compared to retrieve mailing address from identification service which may be internal/external such that only new user that visited the advertiser can be targeted with marketing material]. 
	Accordingly, for example, a mere data gathering such as a step of obtaining information about credit card transactions so that the information can be analyzed in order to detect whether the transactions were fraudulent; or collecting and comparing known information (Classen); further see MPEP 2106.05(g) for more information concerning insignificant extra-solution activity, including a discussion of the exemplar provided herein, which is based on CyberSource, 654 F.3d at 1375;  and lastly note for example creating an index, and using that index to search for and retrieve data (Int. Ventures v. Erie Indemnity I: ‘434 patent) for obtaining and comparing intangible data (CyberSource); filtering content (BASCOM)  [similarly here hashing is performed 
	Thus, viewed as a whole, these additional claim elements fail to integrate the abstract idea (prong one) when considered, individually and as a combination or as a whole, into a practical solution (prong two)  into a patent eligible application because they fail to provide any  additional element(s) that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; any additional element(s) that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; any additional element(s) that effects a transformation or reduction of a particular article to a different state or thing; and/or additional element(s) that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	The abstract idea of targeting a plurality of  prospects or prospect blocks whose addresses are unknown by a first entity based on the prospects activity at the entity being eligible to receive a mailing, wherein eligibility is determined based on set of rules as set by the first entity and wherein targeting is performed by anonymizing prospect's personally PII, e.g. mailing address, such that physical collateral can be delivered to anonymized mailing address which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
REJECTIONS UNDER 35 U.S.C. § 102" the arguments are moot in view of new grounds of rejection as necessitated by amendment. Stack has been relied upon to compare and then remove matching addresses, not Chamberlain. The Examiner respectfully disagrees with the Applicant's limited characterization of Gersh and it appears that Applicant has not considered Gersh fully and reasonably, especially note Gersh Figs. 10-11, their associated disclosure, and "unknown" users. Nevertheless, in view of compact prosecution, the Examiner has relied on Stack to particularly teach amended claim limitations which are being argued by the Applicant. Accordingly, the Examiner points the Applicant to the update rejection in view of filed claim amendments for which Stack has been relied upon. The Examiner also points to reference Pub. No.: US 2009/0132670 on PTO-892 and paras. noted of the reference in the Conclusion section which could have been relied upon to teach comparing and filtering/discarding matching mailing address.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, note as follows:
	i. Pub. No.: US 2009/0132670 see [0039] The list manager 210 can also obtain from an e-mail mass mailer an extended list of e-mail addresses, to which a commercial message can be sent, i.e., a first list, albeit without any knowledge of whether any of the addressees wants or does not want to receive an unsolicited commercial message. This so-called “first list” of addresses of potential recipients of a commercial message can be obtained from an e-mail mass mailer 212 or from the aforementioned web sites. Regardless of where or how the “first list” of addresses is obtained, the first list might contain addresses to which a message should not be sent.
[0047] After distributing the hash code software, in step 218 the list manager 210 receives a first list of hash codes (i.e., LIST-1) from an e-mail mass mailer 212, each of which represents an e-mail address. In step 208, the list manager 210 also receives a second list of hash codes from the merchant's computer 202 (i.e., LIST-2) each of which represents an e-mail address on the merchant's 203 suppression list 204. E-mail addresses in the list manager's 210 unsubscribe list and black list are also hash coded by the list manager 210 using the same hash code algorithm that was distributed to the merchant 202 and the mass mailer 212 to form a third list (i.e., LIST-3).

[0064] As is well-known, an e-mail mass mailer 212 can collect millions of e-mail addresses, which when hashed will yield millions of hash codes. Determining whether an entry in LIST-2 or LIST-3 is in LIST-1 is accomplished in significantly less time if all of the lists are sorted prior to comparison. In a preferred embodiment, LIST-1, LIST-2 and LISTS 3 are sorted in step 320 in ascending alpha-numeric order using “Quick Sort” which is a sorting algorithm well-known to those of ordinary skill in the art. Quick Sort sorts the hash code lists in an ascending alpha-numeric order. The numbers zero through 9 are sorted first, then alphabetic characters from A to Z are sorted next. After LIST-1, LIST-2 and LIST-3 are sorted in step 320, their respective elements (i.e., the hash codes in each list) will be in an ascending alpha-numerical order.
[0065] In step 322, the entries of LIST-2 and LIST-3 that appear in LIST-1 are “purged” from LIST-1 to form LIST-4. Although “purging” elements from LIST-1 connotes a removal of elements, step 322 encompasses any methodology by which the entries of LIST-1 that do not also occur in LIST-2 or LIST-3 become components of LIST-4. LIST-4 could also be generated by flagging or marking elements of LIST-1 that also appear in LIST-2 or LIST-3. Regardless of how it is created, the hash codings of addresses of LIST-1 that do not appear on either LIST-2 or LIST-3 are sent back to the e-mail mass mailer 212. In a preferred embodiment, those addresses are sent as a list denominated as LIST-4.
[0066] Inasmuch as LIST-4 is a list of hash codes, the addresses of the e-mail mass mailer that were hashed to form LIST-1, are correlated or cross-referenced to addresses in LIST-4 in order to extract addresses to which an e-mail message may be sent. In step 324, LIST-4 is returned to the e-mail mass mailer 212 whereat LIST-4 is used to identify e-mail addresses in LIST-1 from which the elements of LIST-4 were calculated. Those e-mail addresses, the hash codes of which are in LIST-4, are addresses to which a commercial e-mail message may be sent.
[0104] Although the preferred embodiment contemplates that the function of the e-mail list manager 210 is separate and apart from both the e-mail mass mailer 212 and the commercial advertiser's computer 202, the steps of computing and comparing hash codes of the commercial advertiser's suppression list (or authorization list) to the hash codes of an e-mail mass mailer 212 could all be performed by the merchant's computer 202. Conversely, the hash code computation and comparisons could all be performed by the e-mail mass mailer. Accordingly, the salient aspects of the method are the reception of a first set of hash codes, each of which represent an e-mail address to which a message can be sent. The entries of the first set of hash codes are compared to entries in at least a second set of hash codes, each of which represents an address to which an e-mail address should not be sent. Hash codes in the first set that are also in the second set are purged from the first set, leaving a set of hash codes, each of which represents an address to which a commercial e-mail message may be sent.; and
	ii. Pub. No. US2008/0071630 Title: Automatic classification of prospects see [0025]-[0028] which teach obtaining PII based on user activity.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M.P/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688